




THIRD AMENDMENT TO SECOND amended and restated LOAN AND SECURITY AGREEMENT
This THIRD AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT,
dated as of December __, 2015 (this “Amendment”), is entered into by and among
THE PRIVATEBANK AND TRUST COMPANY (in its individual capacity, “PrivateBank”),
as administrative agent for the lenders (the “Lenders”) party to the Loan
Agreement (as defined below) (in such capacity, together with its successors and
assigns, the “Administrative Agent”), the Lenders, and each of WESTMORELAND COAL
COMPANY, a Delaware corporation (“Westmoreland Parent”), WESTMORELAND ENERGY
LLC, a Delaware limited liability company (“Westmoreland Energy”), WESTMORELAND
- NORTH CAROLINA POWER, L.L.C., a Virginia limited liability company
(“Westmoreland NC”), WEI-ROANOKE VALLEY, INC., a Delaware corporation (“WEI”),
WESTMORELAND - ROANOKE VALLEY, L.P., a Delaware limited partnership
(“Westmoreland Roanoke”), WESTMORELAND PARTNERS, a Virginia general partnership
(“Westmoreland Partners”), WESTMORELAND RESOURCES, INC., a Delaware corporation
(“Westmoreland Resources”), WESTMORELAND COAL SALES COMPANY, INC., a Delaware
corporation (“Coal Sales”), WRI PARTNERS, INC., a Delaware corporation (“WRI”),
WCC LAND HOLDING COMPANY, INC., a Delaware corporation (“WCC”), WESTMORELAND
CANADA LLC, a Delaware limited liability company (“WC LLC”), WESTMORELAND ENERGY
SERVICES, INC., a Delaware corporation (“WES”), WESTMORELAND MINING LLC, a
Delaware limited liability company (“WML”), WESTERN ENERGY COMPANY, a Montana
corporation (“WECO”), TEXAS WESTMORELAND COAL CO., a Montana corporation
(“TWCC”), WESTMORELAND SAVAGE CORPORATION, a Delaware corporation (“Savage”),
DAKOTA WESTMORELAND CORPORATION, a Delaware corporation (“Dakota”), and
BUCKINGHAM COAL COMPANY, LLC, an Ohio limited liability company (“Buckingham”;
together with Westmoreland Parent, Westmoreland Energy, Westmoreland NC, WEI,
Westmoreland Roanoke, Westmoreland Partners, Westmoreland Resources, Coal Sales,
WRI, WCC, WC LLC, WES, WML, WECO, TWCC, Savage and Dakota, each a “US Borrower”
and collectively, the “US Borrowers”), WESTMORELAND CANADIAN INVESTMENTS L.P., a
limited partnership organized and existing under the laws of the Province of
Quebec (“WC Investments”), WESTMORELAND CANADA HOLDINGS, INC., a corporation
organized and existing under the laws of the Province of Alberta (“Westmoreland
Canada”), WESTMORELAND PRAIRIE RESOURCES INC., a corporation organized and
existing under the laws of the Province of Alberta (“WPR”), PRAIRIE MINES &
ROYALTY ULC, an unlimited liability company organized under the laws of the
Province of Alberta (“PMRL”), COAL VALLEY RESOURCES INC., a corporation
organized and existing under the laws of the Province of Alberta (“CVRI”),
PRAIRIE COAL LTD., a corporation organized and existing under the laws of the
Province of Saskatchewan (“PCL”), WILLOWVAN MINING LTD., a corporation organized
and existing under the laws of the Province of Saskatchewan (“Willowvan”), and
POPLAR RIVER COAL MINING PARTNERSHIP, a partnership organized and existing under
the laws of the Province of Saskatchewan (“PRC”; together with WC Investments,
Westmoreland Canada, WPR, PMRL, CVRI, PCL and Willowvan, each a “Canadian
Borrower” and collectively, the “Canadian Borrowers”), and WCC HOLDING B.V., a
B.V. organized and existing under the laws of the Netherlands (“WCC BV”).
W I T N E S S E T H:
WHEREAS, the US Borrowers, the Canadian Borrowers, WCC B.V., the Administrative
Agent and the Lenders entered into a certain Second Amended and Restated Loan
and Security Agreement dated as of December 16, 2014, as amended by that certain
Joinder and First Amendment to Second Amended and Restated Loan and Security
Agreement dated March 26, 2015 and that certain Consent and Second




--------------------------------------------------------------------------------




Amendment to Second Amended and Restated Loan and Security Agreement, dated as
of May 29, 2015 (as further amended, restated, supplemented or otherwise
modified from time to time, the “Loan Agreement”) pursuant to which the US
Borrowers and the Canadian Borrowers established certain financing arrangements
with the Lenders;
WHEREAS, pursuant to the agreements and other documents listed on Schedule 1
hereto, each of PCL, Willowvan and PRC are being dissolved and wound up into
PMRL (the “Canadian Dissolution”) immediately prior to the PMRL Amalgamation (as
defined below);
WHEREAS, pursuant to agreements and other documents listed on Schedule 2 hereto,
CVRI is being amalgamated into PMRL, with PMRL being the surviving corporation
(the “PMRL Amalgamation”);
WHEREAS, the Lenders are willing to consent to the Canadian Dissolution and
revise the Loan Agreement subject to the Borrowers executing and delivering this
Amendment to the Administrative Agent and the Lenders.
NOW, THEREFORE, for and in consideration of the premises and mutual agreements
herein contained and for the purposes of setting forth the terms and conditions
of this Amendment, the parties, intending to be bound, hereby agree as follows:
Section1Incorporation of the Loan Agreement. All capitalized terms which are not
defined hereunder shall have the same meanings as set forth in the Loan
Agreement, and the Loan Agreement, to the extent not inconsistent with this
Amendment, is incorporated herein by this reference as though the same were set
forth in its entirety. To the extent any terms and provisions of the Loan
Agreement or the other Loan Documents are inconsistent with the amendments set
forth in Section 2 below, such terms and provisions shall be deemed superseded
hereby. Except as specifically set forth herein, the Loan Agreement and the
other Loan Documents shall remain in full force and effect and its provisions
shall be binding on the parties hereto.


Section2 Consent. Subject to the satisfaction of the conditions precedent set
forth in Section 4 hereof: Notwithstanding Section 13.4 (Mergers, Sales,
Acquisitions, Subsidiaries and Other Transactions Outside the Ordinary Course of
Business) of the Loan Agreement, or any other conflicting term or condition
contained in the Loan Documents, Lenders hereby consent to the Canadian
Dissolution.


Section3 Amendments to the Loan Agreement. Subject to the terms and conditions
hereof, the Loan Agreement is amended as follows:


(a)The definitions of the terms “Canadian Borrower”, “Canadian Borrowers” and
“Canadian Loan Party” contained in the Loan Agreement are hereby amended to
account for the PMRL Amalgamation and the Canadian Dissolution.


Section4 Effectiveness Conditions. The amendments and other agreements set forth
herein shall be effective upon the satisfaction of all of the following
conditions precedent, each to the satisfaction of the Administrative Agent in
its sole discretion:


(a)Receipt by the Administrative Agent from each of the Lenders, the
Administrative Agent and Borrowers, of a counterpart of this Amendment signed on
behalf of such party;


(b)Receipt by the Administrative Agent of the documents, instruments,
certificates and opinions identified on the Closing Checklist attached hereto as
Exhibit A.




--------------------------------------------------------------------------------




Section5 Representations and Warranties; No Default.


(a)The representations and warranties of the Borrowers set forth in Section 11
of the Loan Agreement shall be deemed made or remade, as applicable, by each
Borrower as of the date hereof, and shall be true and correct in all material
respects as of the date hereof after giving effect to the PMRL Amalgamation and
the Canadian Dissolution, except to the extent that such representation or
warranty expressly relates to a specified earlier date, in which case such
representation and warranty shall be true and correct in all material respects
as of such earlier date.


(b)Each Borrower represents and warrants to the Administrative Agent and the
Lenders that:


(i)The execution and delivery by such Borrower of this Amendment and the
performance by it of the transactions herein contemplated (i) are and will be
within its organizational powers, (ii) have been authorized by all necessary
organizational action and (iii) are not and will not be in contravention of any
order of any court or other agency of government, of law or any other indenture,
agreement or contract to which such Borrower is a party or by which the property
of such Borrower is bound, or be in violation of, result in a breach of, or
constitute with due notice and/or lapse of time a default under any such
indenture, agreement or contract, which contravention, violation or breach would
reasonably be expected to have a Material Adverse Effect or result in the
imposition of any lien, charge or encumbrance of any nature on any of the
properties of such Borrower (other than Permitted Liens); and


(ii)No Default or Event of Default has occurred and is continuing.


Section6 Affirmation. Except as specifically amended pursuant to the terms
hereof, the Loan Agreement and the other Loan Documents (and all covenants,
terms, conditions and agreements therein), shall remain in full force and
effect, and are hereby ratified and confirmed in all respects by the Borrowers.
Each Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that as of the date hereof, there are no claims, counterclaims, offsets
or defenses arising out of or with respect to the Obligations. Each Borrower
hereby confirms its existing grant to the Administrative Agent, for its benefit
and the benefit of the Lenders, of a lien on and security interest in the
Collateral. Each Borrower hereby reaffirms that all liens and security interests
at any time granted by it to the Administrative Agent, for its benefit and the
benefit of the Lenders, continue in full force and effect and secure and shall
continue to secure the Obligations. Nothing herein contained is intended to in
any manner impair or limit the validity, priority and extent of the
Administrative Agent’s existing security interest in and liens upon the
Collateral, after giving effect to the PMRL Amalgamation and the Canadian
Dissolution. Any and all references to the Loan Agreement in each of the Loan
Documents shall be deemed to refer to and include this Amendment.


Section7 Fees and Expenses. Each Borrower agrees to comply with Section 4.3.4 of
the Loan Agreement, in connection with the evaluation, negotiation, preparation,
execution and delivery of this Amendment. In addition to the foregoing, the
Borrowers agree to pay to the Administrative Agent, for the pro-rata benefit of
the Lenders, an amendment fee of $25,000 which shall be fully earned and
non-refundable as of the date hereof.


Section8 Miscellaneous.


(a)Each Borrower hereby agrees to take all such actions and to execute and/or
deliver to the Administrative Agent all such documents, assignments, financing
statements and other




--------------------------------------------------------------------------------




documents as the Administrative Agent may reasonably require from time to time,
to effectuate and implement the purposes of this Amendment and the other Loan
Documents.


(b)This Amendment shall be binding on and shall inure to the benefit of the
Borrowers, the Administrative Agent, the Lenders and their respective successors
and (to the extent permitted under the Loan Agreement) assigns. No rights are
intended to be created hereunder for the benefit of any third-party donee,
creditor or incidental beneficiary.


(c)Wherever possible, each provision of this Amendment shall be interpreted in
such a manner as to be effective and valid under applicable law, but if any
provision of this Amendment shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment.


(d)The headings of any paragraph of this Amendment are for convenience only and
shall not be used to interpret any provision hereof.


(e)This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement. Execution and delivery by facsimile or other electronic
transmission shall bind the undersigned. Receipt of an executed signature page
to this Amendment by facsimile or other electronic transmission shall constitute
effective delivery thereof and shall be deemed an original signature hereunder.


(f)No modification hereof or any agreement referred to herein shall be binding
or enforceable unless in writing and signed on behalf of the party against whom
enforcement is sought.


(g)The terms and conditions of this Amendment shall be governed by and construed
in accordance with the internal laws of the State of Illinois excluding conflict
of laws statutes or common law principles that would result in the application
of laws other than the internal laws of the State of Illinois.


(h)EACH OF THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS, BY THE
EXECUTION OR ACCEPTANCE OF THIS AMENDMENT, WAIVES ITS AND THEIR RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT OR PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING
OUT OF OR RELATED TO THIS AMENDMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE
OBLIGATIONS OR THE COLLATERAL.


[SIGNATURE PAGES FOLLOW]




--------------------------------------------------------------------------------




(Signature Page to Third Amendment to Second Amended and Restated Loan and
Security Agreement)


IN WITNESS WHEREOF, the parties hereto have duly executed this Third Amendment
to Second Amended and Restated Loan and Security Agreement as of the date first
above written.
US BORROWERS:
WESTMORELAND COAL COMPANY, a Delaware corporation
By: /s/ Jason William Veenstra
Jason William Veenstra
Chief Financial Officer and Treasurer
 
WESTMORELAND ENERGY LLC, a Delaware limited liability company
By: /s/ Samuel N. Hagreen
Samuel N. Hagreen
Secretary
 
WESTMORELAND - NORTH CAROLINA POWER, L.L.C., a Virginia limited liability
company
By: /s/ Samuel N. Hagreen
Samuel N. Hagreen
Secretary
 
WEI-ROANOKE VALLEY, INC., a Delaware corporation
By: /s/ Samuel N. Hagreen
Samuel N. Hagreen
Secretary
 
WESTMORELAND - ROANOKE VALLEY, L.P., a Delaware limited partnership
By: WEI-Roanoke Valley, Inc.,
          its general partner


By: /s/ Samuel N. Hagreen
    Samuel N. Hagreen
    Secretary





--------------------------------------------------------------------------------




US BORROWERS:
WESTMORELAND PARTNERS, a Virginia general partnership
By: Westmoreland-Roanoke Valley, L.P.,
        its general partner                                       


By: WEI-Roanoke Valley, Inc.,
        its general partner
By: /s/ Samuel N. Hagreen
           Samuel N. Hagreen
           Secretary


By: Westmoreland-North Carolina Power, L.L.C., its general partner
By: /s/ Samuel N. Hagreen
     Samuel N. Hagreen
     Secretary
 
WESTMORELAND RESOURCES, INC., a Delaware corporation
By: /s/ Samuel N. Hagreen
Samuel N. Hagreen
Secretary
 
WESTMORELAND COAL SALES COMPANY, INC., a Delaware corporation
By: /s/ Samuel N. Hagreen
Samuel N. Hagreen
Secretary
 
WRI PARTNERS, INC., a Delaware corporation
By: /s/ Samuel N. Hagreen
Samuel N. Hagreen
Secretary
US BORROWERS:
WCC LAND HOLDING COMPANY, INC., a Delaware corporation
By: /s/ Samuel N. Hagreen
Samuel N. Hagreen
Secretary
 
WESTMORELAND CANADA LLC, a Delaware limited liability company
By: /s/ Jason William Veenstra
Jason William Veenstra
President and Treasurer





--------------------------------------------------------------------------------




 
WESTMORELAND ENERGY SERVICES, INC., a Delaware corporation
By: /s/ Samuel N. Hagreen
Samuel N. Hagreen
Secretary
 
WESTMORELAND MINING LLC, a Delaware limited liability company
By: /s/ Samuel N. Hagreen
Samuel N. Hagreen
Secretary
 
WESTERN ENERGY COMPANY, a Montana corporation
By: /s/ Samuel N. Hagreen
Samuel N. Hagreen
Secretary
 
TEXAS WESTMORELAND COAL CO., a Montana corporation
By: /s/ Samuel N. Hagreen
Samuel N. Hagreen
Secretary
US BORROWERS:
WESTMORELAND SAVAGE CORPORATION, a Delaware corporation
By: /s/ Samuel N. Hagreen
Samuel N. Hagreen
Secretary
 
DAKOTA WESTMORELAND CORPORATION, a Delaware corporation
By: /s/ Samuel N. Hagreen
Samuel N. Hagreen
Secretary
 
BUCKINGHAM COAL COMPANY, LLC, an Ohio limited liability company
By: /s/ Samuel N. Hagreen
Samuel N. Hagreen
Secretary





--------------------------------------------------------------------------------




CANADIAN BORROWERS:
WESTMORELAND CANADIAN INVESTMENTS, L.P., a limited partnership organized and
existing under the laws of the Province of Quebec
By: Westmoreland Canada LLC,
          its general partner
By: /s/ Jason William Veenstra
     Jason William Veenstra
     President and Treasurer
 
WESTMORELAND CANADA HOLDINGS, INC., a corporation organized and existing under
the laws of the Province of Alberta
By: /s/ Jason William Veenstra
Jason William Veenstra
Vice President of Finance and Treasurer
CANADIAN BORROWERS:
WESTMORELAND PRAIRIE RESOURCES INC., a corporation organized and existing under
the laws of the Province of Alberta
By: /s/ Jason William Veenstra
Jason William Veenstra
Vice President of Finance and Treasurer
 
PRAIRIE MINES & ROYALTY ULC, an unlimited liability company organized under the
laws of the Province of Alberta
By: /s/ Jason William Veenstra
Jason William Veenstra
Vice President of Finance and Treasurer
 
COAL VALLEY RESOURCES INC., a corporation organized and existing under the laws
of the Province of Alberta
By: /s/ Jason William Veenstra
Jason William Veenstra
Vice President of Finance and Treasurer
 
PRAIRIE COAL LTD., a corporation organized and existing under the laws of the
Province of Saskatchewan
By: /s/ Jason William Veenstra
Jason William Veenstra
Vice President of Finance and Treasurer





--------------------------------------------------------------------------------




 
WILLOWVAN MINING LTD., a corporation organized and existing under the laws of
the Province of Saskatchewan
By: /s/ Jason William Veenstra
Jason William Veenstra
Vice President of Finance and Treasurer
 
POPLAR RIVER COAL MINING PARTNERSHIP, a partnership organized and existing under
the laws of the Province of Saskatchewan
By: Prairie Mines & Royalty ULC,
        its partner
By: /s/ Jason William Veenstra
Jason William Veenstra
Vice President of Finance and Treasurer
WCC BV:
WCC HOLDING B.V., a B.V. organized and existing under the laws of the
Netherlands
By: /s/ Jason William Veenstra
Jason William Veenstra
Managing Director A


By: /s/ R.H.W Funnekotter
R.H.W Funnekotter
Managing Director B







ADMINISTRATIVE AGENT
AND A LENDER:
THE PRIVATEBANK AND TRUST COMPANY
By: /s/ Douglas Colletti
Douglas Colletti
Managing Director



(Signature Page to Third Amendment to Second Amended and Restated Loan and
Security Agreement)


LENDER:
BANK OF THE WEST
By: /s/ Mark Sunderland
Mark Sunderland
Vice President







--------------------------------------------------------------------------------






EXHIBIT A
Closing Checklist
(See attached)SCHEDULE 1


















































--------------------------------------------------------------------------------




Canadian Dissolution Documents


1.
Partnership Dissolution Agreement



2.Articles of Dissolution - PCL


3.Winding-Up Agreement PCL


4.Articles of Dissolution - Willowvan


5.Winding-Up Agreement Willowvan












































--------------------------------------------------------------------------------




SCHEDULE 2
Canadian Dissolution Documents
6.
Directors Resolutions of CVRI



7.Directors Resolutions of PMRU


8.Articles of Amalgamation




